                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

MARCUS NAGEL, FLA. I.D.       )                      CIV. NO. 19-00123 DKW-RLP
#571900508,                   )
                              )                      ORDER DENYING IN FORMA
           Plaintiff,         )                      PAUPERIS APPLICATION AND
                              )                      DISMISSING ACTION
           vs.                )
                              )
HILTON, et al.,               )
                              )
           Defendants.        )
_____________________________ )

       Before the Court is pro se Plaintiff Marcus Nagel’s prisoner civil rights

Complaint and application to proceed in forma pauperis. Nagel is incarcerated at

the Joseph V. Conte Facility, located in Pompano Beach, Florida.1 Nagel names

117 Defendants, many of whom are unidentified, and none of whom are alleged to

be residents of Hawaii.2

       Nagel alleges forty-four causes of action and seeks $15 million in

compensatory and punitive damages and unidentified declaratory and injunctive




       1
         Nagel’s in forma pauperis application suggests Fort Lauderdale, Florida as his current
address, and he also lists his address as Auckland, New Zealand. His return address and public
records, however, show that he is at the Joseph V. Conte Facility.
https://apps.sheriff.org/ArrestSearch/InmateDetail/261900107.
       2
       Nagel only asserts addresses for some Defendants in New York, New Jersey, Maryland,
Washington, D.C., Florida, California, Australia, New Zealand, and Saudi Arabia.
relief.3 See Compl., ECF No. 1, PageID #12-14. Neither federal nor Hawaii public

criminal databases show that Nagel was arrested or convicted in Hawaii, and

nothing within the record suggests any connection between Nagel’s claims and

Hawaii.

       For the following reasons, Nagel’s in forma pauperis application is

DENIED, and this action is DISMISSED with prejudice as legally and factually

frivolous and for failure to state a colorable claim for relief, pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(a).

                             I. STATUTORY SCREENING

       The court is required to screen Nagel’s claims pursuant to 28 U.S.C.

§§ 1915(e)(2) and 1915A(a). Claims that are frivolous, malicious, fail to state a

claim for relief, or seek damages from defendants who are immune from suit must

be dismissed. See Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).




       3
        Nagel alleges: Assault; Battery; Defamation; Intentional and Negligent Infliction of
Emotional Distress; Negligence; Strict Liability; Tortious Interference with Contract; RICO
Violations; Invasion of Privacy; Public Disclosure of Private Facts; Intimidation; Loss of
Consortium; Loss of Income; Unlawful Harassment, Discrimination, and Retaliation; Fraud;
Fraudulent and Negligent Misrepresentation; Qui Tam; Conspiracy; Attempt; USC Criminal
Violations; US Treaty Violations; Violation of Human Rights; Breach of Privilege and Attorney
Work Doctrine; Agent Liability; Vicarious Liability; Statutory Liability; Breach of Trust; Deceit;
FINRA Rules Violations; SEC IA Rules Violations; Failure to Supervise; Conversion; Trespass
to Chattels; AML Violations; Bank Fraud; Facilitation; Solicitation; Accessing; Aiding/Abetting.
Compl., ECF No. 1, PageID #12-14.

                                                2
      A complaint must “contain sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks omitted); Simmons v. Navajo Cty., Ariz., 609 F.3d

1011, 1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th

Cir. 2009).

      The court may dismiss a claim as frivolous when it is based on an

indisputably meritless legal theory or where the factual contentions are clearly

baseless. Neitzke v. Williams, 490 U.S. 319, 325, 327 (1989); Franklin v. Murphy,

745 F.2d 1221, 1227-28 (9th Cir. 1984). A claim is legally frivolous when it lacks

an arguable basis in law or in fact. Neitzke, 490 U.S. at 325. A complaint lacks an

arguable basis in fact when “the facts alleged are clearly baseless, a category

encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.

Hernandez, 504 U.S. 25, 33 (1992). The critical inquiry is whether a claim,

however inartfully pled, has an arguable legal and factual basis. See Jackson v.

Arizona, 885 F.2d 639, 640 (9th Cir. 1989), superseded by statute as stated in

Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (“[A] judge may dismiss

[in forma pauperis] claims which are based on indisputably meritless legal theories

or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at 1227.




                                           3
      Pro se litigants’ pleadings must be liberally construed, and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint. Lopez, 203 F.3d at 1130. If a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                 II. DISCUSSION

      Nagel’s forty-one page pleading is replete with incoherent and completely

conclusory statements. It is effectively impossible to understand what Nagel

alleges Defendants did to violate his federal rights or why he chose to bring this

action in the District of Hawaii. That is, there appears to be no legal,

comprehensible allegations in the Complaint, or any explanation why venue for

this action exists in the District of Hawaii. Nagel’s Complaint clearly satisfies

Neitzke’s and Denton’s frivolousness standard and is DISMISSED as legally

frivolous and implausible on its face, and for its failure to state any claim upon

which relief can be granted. See Bell Atlantic Corp. v. Twombley, 550 U.S. 544,

570 (2007).

      Nagel filed four other actions in the District of Hawaii on or within days of

the date that he commenced this action, all alleging virtually identical causes of




                                           4
action against most of the same defendants.4 The complaints in these cases are

equally incoherent, fantastical, and conclusory, with no apparent connection to

Hawaii. The Court has also reviewed Nagel’s actions dismissed as frivolous or for

failure to state a claim in other federal district courts.5 Based on the complaint

herein, and Nagel’s other filings in this and other federal district courts, this Court

is convinced that granting Nagel leave to amend is futile, and this dismissal is with

prejudice.

                                     III. CONCLUSION

       This action is DISMISSED with prejudice, and Nagel’s Application to

Proceed In Forma Pauperis is DENIED. Unless overturned on appeal, this

dismissal may count as a strike pursuant to 28 U.S.C. § 1915(g). The Clerk of




       4
       See Nagel v. Diaz, et al., No. 1:19-cv-00110 HG-RT; Nagel v. Janvier, et al., No. 1:19-
cv-00111 DKW-RT; Nagel v. 425 Park South Tower Corp., et al., No. 1:19-cv-00112 LEK-
KJM; Nagel v. Warren, et al., No. 1:19-cv-00113 LEK-RT.
       5
         See e.g., Nagel, et al. v. United States, et al., No. 1:18-cv-02326 UNA (D.C.D.C. Nov.
19,2018) (dismissing non-prisoner action as frivolous); Nagel, et al. v. City of New York, et al.,
No. 1:18-cv-02454 (D.C.D.C. Nov. 14,2018) (dismissing non-prisoner action as frivolous);
Nagel, et al. v. Nagel, et al., No. 1:18-cv-20623 (S.D. Fla. Feb. 20, 2018) (dismissing prisoner
action for failure to state a claim).

                                                 5
Court shall close the file and terminate this case. The Court will entertain no

further filings in this action beyond processing a notice of appeal.

        IT IS SO ORDERED.

        DATED: March 14, 2019 at Honolulu, Hawaii.




                                                     /s/ Derrick K. Watson
                                                     Derrick K. Watson
                                                     United States District Judge




Marcus Nagel v. Hilton, et al; Civil No. 19-00123 DKW-RLP; ORDER
DENYING IN FORMA PAUPERIS APPLICATION AND DISMISSING
ACTION


Nagel v. Hilton, et al., No. 1:19-cv-000123 DKW-RLP; Scrng ‘19 Nagel 123 dkw.




                                                     6
